McALLISTER, C. J.,
specially concurring.
I concur in the result of the majority opinion, but believe that it should be based on a holding that plaintiff violated ORS 483.302, and that such conduct, as a matter of law, contributed to her injuries. When plaintiff turned her vehicle to the left side of the highway, she had no intention to park, but intended (a) to drive west along the south side of the highway, pausing momentarily at intervals to insert a newspaper into a receptacle, and (b) to turn back onto the north side of the highway after the newspapers were delivered. *418When plaintiff was delivering her papers, she was driving on the wrong side of the highway in violation of OES 483.302, and as a matter of law her negligence contributed to her injuries.
I concur in the result.